Motions to dismiss the appeal taken by city of Albany from judgments reducing assessments. Also motions to extend appellants’ time to perfect appeals and also for leave to withdraw notice of appeal in one proceeding. The corporation counsel states the only question to be raised on the appeals is the amount of the referee’s fees. Retaxation by the county clerk has been had and a motion in reference thereto is now pending before the Special Term. These motions are opposed by the city upon the ground as stated “ that appellants have been unable to determine whether to bring the question to this Court on the appeals from the orders and judgments herein or to present the question in the retaxation proceedings.” The respondents have been forced to seek the aid of the courts to obtain a fair assessment of their property. The appeal prevents the enforcement of the judgment. (Civ. Frac. Act, § 571.) The appeals should be dismissed with leave to appellants to apply for their reinstatement if such a course becomes necessary in order to present the question as to the referee’s fees. Motions to extend appellants’ time to perfect appeals denied. Motion for leave to withdraw notice of appeal in People ex rel. William E. Woollard v. Fahrenkopf and others, granted. Motions to dismiss appeals granted, with ten dollars costs in one motion, with leave to the appellants to apply for their reinstatement if such a course becomes necessary in order to present the question as to the referee’s fees. Hill, P. J., Rhodes, Crapscr and Heffeman, JJ., concur; McNamee, J., concurs in result.